Citation Nr: 0512745	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  92-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for the residuals of a low back injury.

2.  Entitlement to a prestabilization rating from the date of 
separation from inactive duty training in March 1989.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father
ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active duty training from September 1979 to 
January 1980.  He then served on active duty from January 
1980 to January 1 1984.  The veteran also had subsequent 
inactive service in the National Guard, to include a period 
of inactive duty training in March 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1990 rating decision by the RO which 
granted service connection for a low back disability and 
assigned a noncompensable rating, effective on March 13, 
1989, the day following the date on which the veteran 
sustained the back injury.

In an August 1990 letter to the veteran, the RO denied 
entitlement to a temporary total rating for the low back 
disability under the provisions of 38 C.F.R. § 4.30.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 1991.  Pursuant to the Hearing 
Officer's May 1991 decision, the RO issued a July 1991 rating 
decision which increased the initial rating to 10 percent for 
the service connected low back disability, effective March 
13, 1989, the effective date of service connection.

In a February 1993 remand, the Board pointed out that the 
veteran did not meet the requirements of a temporary total 
rating under either 38 C.F.R. §§ 4.29 or 4.30 and that the 
contentions on appeal and the circumstances surrounding the 
incurrence of the veteran's service-connected low back 
disability suggested that the issue should be characterized 
as entitlement to a prestabilization rating from the date of 
separation from active or inactive duty training in March 
1989.  The veteran's representative subsequently agreed that 
this characterization of the issue was appropriate.
In an October 1994 rating decision, the RO confirmed and 
continued the 10 percent schedular evaluation for the 
veteran's service-connected back disability, denied 
entitlement to a prestabilization rating for this disability 
and denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  The file was 
returned to the Board.  The Board again remanded this case 
for further development of the record in January 1997.

In a decision promulgated in February 1999, the Board found 
that the veteran's service-connected back disability was 
severe enough to warrant an initial 40 percent rating.  
However, the Board denied entitlement to a prestabilization 
rating for the veteran's service-connected low back disorder 
from the time of his discharge from inactive duty training in 
March 1989.  In addition, the Board also found that the 
criteria for TDIU had not been met.

The veteran timely appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2001 Order, the Court granted a joint motion filed by 
the appellant and the Secretary of Veterans Affairs (parties) 
to remand the issues on appeal to the Board.  More 
specifically, the Court vacated and remanded that part of the 
Board's February 1999 decision which (1) denied TDIU; (2) 
denied a rating in excess of 40 percent for the service- 
connected low back disability; and (3) denied entitlement to 
a prestabilization rating for the low back injury from the 
date of separation from inactive duty training in March 1989.

The Board remanded the veteran's case to the RO in December 
2002 for development and adjudication consistent with the 
Court's remand.  The case was returned to the Board in April 
2005 for further appellate consideration.


FINDINGS OF FACT

1.  At the time of the veteran's discharge from inactive duty 
for training in March 1989, his low back disorder was not 
consistent with an unstabilized condition with severe 
disability which made substantially gainful employment not 
feasible or advisable.

2  At the time of the veteran's discharge from inactive duty 
for training in March 1989, his low back disorder did not 
involve unhealed or incompletely healed wounds or injuries 
producing the likelihood of a material impairment of 
employability.

3.  The veteran's service-connected low back disorder causes 
back pain which severely limits lumbar spine motion.

4.  The veteran has 12 years of formal education with 
training and occupational experience as a mechanic and bus 
driver; he last worked in February 1997.

5.  The veteran's service connected low back disorder is his 
sole service-connected disability and does not preclude all 
forms of gainful employment compatible with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent rating for the veteran's low back disability have not 
been met.  38 U.S.C.A.§§ 1155, 5107(West 1991 & Supp. 2002): 
38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Codes 5292, 5295 
(2004).

2.  The criteria for a prestabilization rating for the 
veteran's service connected low back disorder from the time 
of his discharge from inactive duty for training in March 
1989 have not been met.  38 U.S.C.A. §§ 1155, 5107(West 1991 
& Supp. 2002); 38 C.F.R. § 4.28 (2004).

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107(West 1991 & Supp. 2002); 38 C.F.R §§ 
3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
December 1989, long before the enactment of the VCAA.  

A Statement of the Case, issued in September 1990, provided 
notice to the veteran of the evidence necessary to support 
his claim of entitlement to service connection for his low 
back disability.  Supplemental statements of the case dated 
in July 1991, October 1994, April 1998, January 2004 and 
August 2004 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.

Moreover, letters dated in January 1997, September 2002, and 
January 2003 also instructed veteran regarding the evidence 
necessary to substantiate his claim and requested that he 
identify evidence supportive of the claim.  

The Board's February 1993 and February 1999 decisions, along 
with a remand in December 2002, also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Moreover, the veteran has been afforded VA examinations of 
his service-connected disability, as well as a social and 
industrial survey.  The veteran has also testified before a 
hearing officer at the RO in April 1991.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

Service medical records reveal that the veteran was 
hospitalized at a military facility on March 12, 1989 after 
he slipped on ice and landed on his buttocks that morning.  
He said that he heard a "crunching sound" on impact and began 
to feel a tingling sensation in his left leg.  After he got 
up, walked inside, and sat down, he noticed increased 
hypesthesia and dysthesia in the left leg.  His symptoms 
partially abated when he laid down, but on sitting up he had 
an increased sensation of deadness in the left leg.  No 
urinary incontinence was reported.  Physical examination of 
the extremities was unremarkable except for a scar on the 
lateral aspect of the right femur.  Tenderness in the left 
lumbar paraspinals was noted and there was decreased 
sensation to pinprick on the lateral thigh and lateral leg 
extending to the toes on light touch and pinprick.  Straight 
leg raising was present on the left at approximately 20 
degrees and there was increased the numbness of the leg.  The 
Achilles reflexes were symmetric but there was a decreased 
left patellar reflex.

During the hospitalization which followed the injury, the 
veteran was managed conservatively with 10 days of bed rest.  
Additionally, he was given Motrin, Flexeril, and p.r.n. 
Tylenol with Codeine.  He responded nicely to treatment and 
had gradual improvement.  An MRI study of the lumbosacral 
spine was performed two days prior to discharge and displayed 
no abnormalities.  There was no disc herniation.  On the 
morning of his discharge from the hospital on March 22, 1989, 
he had a normal left patellar reflex and straight leg raising 
was negative on the right.  Straight leg raising was positive 
on the left at about 60 degrees.  The veteran was able to 
ambulate but there was some restriction of motion.  The 
diagnosis at discharge was sciatica.  He was discharged home 
to unemployment, which was apparently normal for him at that 
time of year.  The veteran was instructed to maintain bed 
rest as far as possible and was instructed not to lift more 
than 10 to 15 pounds.  He was provided Motrin 800 milligrams 
three times daily with food and Flexeril three times daily 
for muscle spasms.

A March 13, 1989 Statement of Medical Examination and Duty 
Status (Department of the Army Form) was to the effect that 
on the day of the injury, the veteran was performing inactive 
duty training.

In late March 1989, the veteran was seen as an outpatient at 
a private facility and gave a history of a pinched sciatic 
nerve in the left lower extremity.  He was noted to ambulate 
with the aid of a cane but had trunk mobility which was 
within functional limits.  He complained of pain on right 
straight leg raising to approximately 60 degrees.  Left 
straight leg raising was positive at 45 degrees.  He reported 
pain when sitting for just a short period of time but could 
stand for half an hour.  He had no pain while supine with his 
knees flexed.  He said that a physician told him that he had 
compressed L3 and L4 when he had fallen earlier in the month.  
He was reported to have quite a bit of spasm in the 
lumbosacral region and in the buttocks.  The assessment was 
low back pain.
When seen as an outpatient at a military facility in April 
1989, the veteran said he felt "70 percent better".  He 
complained of spasms in the legs and reported treatment with 
massage, physical therapy and a TENS unit.  He was noted to 
walk with a cane and it was reported that his left patellar 
reflex was absent.  When seen late the following month, the 
veteran was said to report that his back was fully better.  
He complained of pain in the left leg.  He said he felt "75 
percent better".

Additional private clinical records reflect further treatment 
in 1989 for pain and muscle spasms in the lumbosacral spine.  
In early April 1989, the veteran was noted to complain of 
lumbosacral pain which started when he drove 70 miles.  He 
was started with a TENS unit which was reported to be very 
helpful in relaxing his back.  On May 5, 1989 the veteran 
complained of increasing pain after he drove for several 
hours.  On May 8, 1989, he was noted to complain of increased 
pain in the lumbosacral spine after shoveling gravel the 
previous day.  On May 11, increased pain, stiffness, and 
spasticity were noted after he performed increased work at 
home.  In early June 1989, he was noted to have complaints of 
increasing pain after he hit a chuckhole in the road and 
strained his back.

During an evaluation of the veteran's back conducted at a 
military facility in mid June 1989, the veteran complained of 
leg spasms which were relieved by electrical stimulation.  He 
also complained of a variable patellar reflex on the left.  
Examination was within normal limits but complaints of back 
pain on forward flexion were noted.  Straight leg raising was 
to 70 degrees in both legs.  There were no spasms at the time 
of the evaluation and reflexes were intact, although the left 
patellar was not always obtained.  An X-ray was within normal 
limits.  It was reported that the L5 transverse process was 
larger on the right but not to the point of sacralization.  
Electromyographic study and nerve conduction velocity tests 
were recommended.  The examiner commented that there was no 
objective evidence of residual disability, but this was not 
conclusive.

On private evaluation in June 1989, the veteran had adequate 
range of motion in the back and no localized tenderness.  The 
veteran's legs were stiff but no definite straight leg 
raising signs were reported.  The hips were free.  Reflexes 
were 1+ in the left knee and ankle and 2+ in the right knee 
and ankle without obvious atrophy or weakness.  A bone scan 
of August 1989 revealed no relevant findings.  In mid 
September the veteran was noted to report that he had been 
down state picking fruit.

During evaluation at a military facility in September 1989, 
the veteran reported that a scan showed increased activity in 
the knees and ankles.  He also reported that an 
electromyogram study was normal.  The veteran complained that 
he felt "a lot more dead feeling" when he drives for as long 
as an hour.  He complained of weakness in the left leg but 
such measured 16 1/2 inches compared to 16 1/4 inches on the 
right.  Straight leg raising was 60 degrees on the right and 
45 degrees on the left, without any explanation for the 
change.  Patellar reflexes were normal but no left Achilles 
reflex was noted.  There was normal back flexion and no 
muscle spasms.

An outpatient treatment record from a military facility notes 
that in September 1989 the veteran reported having worked 
picking fruit that month.  

When seen as an outpatient at a private facility in October 
1989, the veteran complained of numbness in the left leg and 
low back pain.  Examination revealed a lipoma on the left 
sacroiliac joint.  Straight leg raising was positive at 60 
degrees, bilaterally.  Reflexes could not be elicited on 
either side.  The veteran could toe and heel walk without 
difficulty.  Back range of motion was described as 
significantly reduced.

In a January 1990 statement, a military physician stated that 
the veteran was incapacitated from the performance of his 
military duties as a vehicle maintenance mechanic and 
supervisor of maintenance from September 1989 to January 
1990.  The diagnosis was chronic low back pain with no 
etiology.

In a March 1990 statement, the Vice President of a marine 
salvage contractor firm that had employed the veteran stated 
that the veteran was contacted in the spring of 1989 in 
regard to a possible job opportunity for the 1989 
construction season.  It was said that the contact was made 
shortly after the veteran's back injury and the physician's 
report was unfavorable.  In March 1990 the firm again 
contacted the veteran regarding his physical status and 
availability, but the veteran informed the firm that he was 
not able to physically perform the required work.
In a March 1990 letter, the veteran revealed, essentially, 
that he was employed by a marine construction firm during the 
period from September through November 1989, unemployed 
during the period from December 1989 through February 1990 
and again employed by a marine construction firm in March 
1990.

A Physical Evaluation Board was conducted in March 1990.  The 
board found that there was no neurological deficit or spasm.  
It concludes that the veteran's physical impairment prevented 
reasonable performance of his military occupational 
specialty.  It recommended a disability percentage of 10 
percent.

On a May 1990 VA medical examination, the veteran reported 
that he was unable to do his job because heavy lifting was 
required.  He complained of low back spasms and a lack of 
feeling in his left foot.  He said he was unable to drive a 
car without sharp pain and had trouble bending to tie his 
shoes.  He also reported sleeping problems due to pain.  He 
also reported a rapid weight gain due to the use of Motrin.  
Evaluation revealed an exaggerated gait and he was noted to 
walk with a little cane.  The examining physician said that 
he observed the veteran using a wheelchair earlier and the 
veteran said that walking more than ten steps caused a lot of 
back pain.  The veteran dressed and undressed with no 
difficulty and there were no gross abnormalities of the back.  
The sacral dimples and iliac crest were level and there was 
no muscle spasm or sciatic pain.  On flexion, the veteran 
could touch his toes with his knees straight and fingertips 
extended.  He had just about full extension and performed 
trunk twisting to the right and left with no difficulty.  An 
X-ray of the lumbosacral spine showed a somewhat prominent 
lordotic curvature and a minimal degree of lumbar scoliosis.

Toe and heel walking was entirely normal even though 
exaggerated weakness was noted.  Straight leg raising was 
done in three different modalities and was entirely negative 
to 90 degrees.  Deep tendon reflexes were normal and the 
right and left patella reflexes were normal.  The left ankle 
jerk was a little bit less than the right ankle jerk.  There 
were no real focal neurological deficits grossly.  On 
pinprick testing, the veteran said that his left leg had 
slightly less feeling than his right leg.  Pulses were normal 
and the Babinski's were normal.

At the conclusion of the examination, the examining physician 
commented that the veteran had subjective complaints but 
there appeared to be no real objective findings regarding the 
cause of the alleged back pain.  He noted that the veteran 
walked with a cane from the waiting room to his office, but 
demonstrated no real need for the cane.  The diagnosis was 
back pain, subjective, with no real objective findings.

In a July 1990 statement, Doctor E. H. Klumpp, a 
chiropractor, reported that numerous back specialists had 
examined the veteran and that discopathy had been ruled out.  
Doctor Klumpp said that the veteran told him that he had been 
told that something was twisted in his back.  After 
examination, Doctor Klumpp felt that there was a good chance 
that chiropractic spinal adjustments could give the veteran 
relief from his symptoms.  In a further statement, the doctor 
said that the veteran gave a history of being unable to do 
anything since his 1989 injury.  After physical status 
examination, the assessment was that the veteran's disorder 
could be placed under the heading of chronic lower back 
syndrome.  It was felt that disrelationships of the spinal 
segments and pelvis could be playing a major role in the 
veteran's case.  No work activity above the status of light 
duty was recommended.

On further VA examination of the veteran's back in October 
1990, the veteran complained of a lump on the back and a hot 
sensation.  He said his toes would curl up at night and that 
his leg would become really "tight".  Evaluation revealed 
that the veteran was about 60 pounds overweight.  He was able 
to reach to within 3 inches of the floor on forward bending 
and he could toe and heel walk.  Extension was not restricted 
and lateral bending was normal.  Straight leg raising was 80 
degrees on the left and 85 degrees on the right.  They could 
be passively stretched to 90 degrees.  There was no weakness 
or limitation in the hip or knee joints and both knee and 
ankle reflexes were normal.  The Babinski's was plantigrade.  

Subjective evidence of sensory deficit in the left lower 
extremity was reported below the knee and on the outer side 
of the upper part of the leg.  No definite weakness of any 
kind was noted.  Local examination of the back revealed 
tenderness over the midlumbar spine.  There was no gluteal 
tenderness observed.  There was a small lipomatous lump over 
the left side overlying the sacroiliac joint area that was 
fatty in nature.

In a January 1991 statement, William W. Phillips, M.D., 
stated that he had seen veteran on three occasions for 
complaints of chronic low back pain, pain in the left leg, 
and numbness in the left leg.  On examination, the veteran 
had decreased range of motion in the back with 45 degrees of 
flexion.  He was said to appear somewhat stiff.  He had 
positive straight leg raising on the left at 60 degrees.  
Reflexes and strength seemed to be within normal limits.  The 
doctor said that the veteran had a chronic low back syndrome 
which was certainly suggestive of radiculopathy.  The veteran 
appeared to be unemployable.

At an April 1991 hearing before a hearing officer at the RO, 
the veteran related a history of his 1989 back injury.  He 
said that he was subsequently placed on physical therapy, 
which consisted of weights and stretching exercises.  He 
believed that this therapy had aggravated his back symptoms.  
The veteran also said that he had been told that he suffered 
from extreme misalignment of the spine and that he had a 
lipoma on the spine, which was due to the back injury.  He 
said that his recent VA examination was inadequate and that 
the doctor who conducted the examination was biased against 
him.  Pain on standing erect and on all movement was 
reported.  The pain was said to radiate down the left leg.

At the RO hearing the veteran submitted a February 1991 
letter from a career consultant.  She said that in order to 
place the veteran she would need a comprehensive statement as 
to the veteran's exact disability and his capabilities.  A 
letter from a doctor releasing him for work would also be 
required.  The veteran was encouraged to seek technical 
training and it was said that the type of work available for 
a disabled client in the area was extremely limited.

In a letter of February 1995, Doctor E. H. Klumpp III, said 
that he had known the veteran since about 1987 and that the 
veteran's injuries had severely affected the veteran's 
ability to use his back and legs.  Over the years there had 
been a notable decrease in the reflexes in the lower 
extremities.  The patellar reflexes were absent and there 
were only trace Achilles reflexes.  The Minor's sign had 
remained positive.  The veteran was unable to stand on his 
right heel and all cervical range of motion was limited.  
Cervical compression was positive at the lumbosacral junction 
and the Laseque's sign was positive at the smaller angle, 
right and left.  The Braggard's test was positive and the 
Kernig's sign was positive, right and left.  The Soto Hall 
was positive and the Goldthwait's test was positive.  The 
Fabere-Patrick test was positive on the right and left and 
straight leg raising was positive.  The Ely's test was 
positive on the left and right sides and the Derifield test 
was positive on the right.  In view of the veteran's 
deterioration he had been told that his body would not hold 
up much longer for physical work and he was advised to 
consider retraining, college or a trade that would allow him 
to use his head rather than his back and body.

During a September 1997 VA social and industrial survey, it 
was noted that the veteran had been working as a shuttle bus 
operator, but had been terminated due to a non work related 
injury.  It was said that he could no longer pass the state 
Department of Transportation physical requirements because of 
his spinal cord injury.  It was said that he enjoyed his job 
and liked to work but was unable to perform his duties.  He 
was noted to live in a camper and was said to have sold most 
of his possessions to live.  It was noted that he had come 
from home to the interview in a service department van.  He 
was said to be actively seeking employment and it was noted 
that he liked motor mechanics for which he had a lot of 
training.   The veteran was friendly, alert, oriented, and 
answered all questions readily.

On VA orthopedic examination in September 1997, the veteran 
gave a history of a 1989 back injury.  He said that since his 
last examination his longest period of employment was about 
14 weeks.  He said that he last worked in February 1997, but 
only for a few days.  He complained of cramps and sharp, hot 
pains in the low back and left leg.  He said that the pain 
was very sharp in the lumbar spine with radiation around to 
the front up to the level of the lower ribs.  At the time of 
the examination, the veteran rated his pain as 3 on a scale 
of 10.  After exacerbation of pain brought on by walking 
anything over half a block or riding over bumpy roads, he 
said the pain would be greater than 10.  He reported urinary 
incontinence after a fall.  During the examination, the 
veteran appeared to be uncomfortable but not acutely 
distressed.  Examination was difficult since the veteran 
resisted any movement, especially in the legs.  There 
appeared to be a lot of guarding.  It was noted that the 
veteran claimed problems with his left leg but objectively, 
more of an increase in right leg symptoms was reported.  It 
was noted that straight leg raising was negative on the left 
but positive on the right.  The Patrick's test was negative 
on the left and painful on the right.  Muscle bulk and tone 
were normal.  The veteran ambulated stiffly, especially on 
the left leg.  Heel and toe walking were normal and the 
veteran could bend over to put on his boots.

During the examination, no postural abnormalities were noted.  
A flattened lumbar curve was reported but no muscle spasms 
were found.  The veteran had 72 degrees of forward flexion 
and 18 degrees of backward extension.  Left lateral flexion 
was 12 degrees and right lateral flexion was 15 degrees.  
Rotation to the left and right was normal.  The veteran's 
movements were all accompanied by grimacing and the veteran 
said that he was in constant pain.  All movements were slow 
and tentative. No neurological involvement was found.  X- 
rays showed a left scoliosis of the lumbosacral spine with 
minor degenerative changes involving the lumbar spine.  There 
were calcifications overlying the superior medial aspect of 
the left iliac crest, which were probably retroperitoneal in 
nature.  There were minor degenerative changes noted in the 
thoracic spine.  The diagnoses of the examination were low 
back pain and sciatica.

A January 2000 VA outpatient treatment note indicates that 
the veteran had recently stopped using his cane.  An April 
2001 nursing note indicates that the veteran sought a 
statement relating to his inability to work.  A VA outpatient 
provider wrote that the veteran was unable to perform 
physically demanding jobs that required frequent bending, 
standing, lifting or carrying.  

The veteran submitted to a further VA examination in April 
2003.  He complained of chronic back pain, with the average 
intensity being five to seven out of ten.  The examiner noted 
that radiculopathy was most problematic, and that it included 
left leg weakness.  The examiner noted that the veteran had a 
difficult time functioning overall because of his chronic 
pain, and that relaxation, concentration, and biofeedback 
help to modulate the pain.  He indicated that he had been 
treated by a chiropractor, but that he could no longer afford 
that treatment.  He was noted to ambulate with a cane, and 
stated that he could walk possibly two blocks before he had 
severe leg pain and back pain.  He reported that he had been 
unemployed since 1994, when he drove a shuttle bus for 
approximately half a year.  He noted that he had been unable 
to pass a Department of Transportation physical examination 
due to loss of deep tendon reflexes.  He denied loss of 
bladder and bowel control.  He endorsed problems getting 
dressed, tying his shoes and getting in and out of the bath 
tub.  On physical examination, the veteran walked with an 
antalgic gait, favoring his left leg.  Range of motion 
testing revealed flexion to 50 degrees with stiffness, 
extension to 20 degrees, right lateral extension to six 
degrees and left lateral flexion to 10 degrees.  Straight leg 
raising was positive at 22 degrees, with mild complaint of 
pain in the low back.  The veteran had significant difficulty 
standing on his left leg, and stated that he did not feel 
stable.  He had great difficulty performing a minor deep knee 
bend.  He had no deep tendon reflexes of the left patella 
after multiple attempts.  Achilles deep tendon reflexes were 
absent on the left.  X-rays of the back taken in March 2003 
were noted to show slight scoliosis, with normal 
intervertebral disc spaces  There was no evidence of fracture 
or other bony abnormality, and all vertebral bodies appeared 
normal.  The diagnosis was lumbosacral strain with 
intervertebral disc syndrome, left leg weakness, absent lower 
extremity deep tendon reflexes on the left and complaint of 
numbness in the L5-S1 dermatomal distribution.  

A VA examination was also conducted in April 2004.  The 
history of the veteran's back injury was reviewed.  The 
veteran reported that his most recent employment was driving 
a bus in 1994, which he did for 10 weeks.  He was released 
from that position because he had no reflexes in his left leg 
and because he took narcotics.  He complained of stabbing low 
back pain that was exacerbated by sitting more than 20 
minutes and walking more than 10 steps.  Vicodin improved the 
pain from a seven to eight out of ten to five to six out of 
ten.  He complained of pain on the posterior and lateral 
sides of his left leg and in the left foot.  The pain was 
described as a tugging pain or muscle tear like pain.  He had 
difficulty dressing, bathing, walking and climbing steps.  He 
did no daily chores.  He did not drive.  Physical examination 
revealed an antalgic gait pattern with the short stance phase 
on the left.  Tandem gait was possible but clumsy and toe 
gait was not possible on the left.  The veteran could walk on 
his heels.  Romberg test was negative and Trendelenburg was 
negative bilaterally.  There was no scoliosis or abnormal 
curvature of the spine.  Repeated range of motion testing was 
conducted.  Flexion was to 50, 65, and 65 degrees.  Extension 
was to five degrees three consecutive times.  Lateral flexion 
was to 10, 15, and 15 degrees bilaterally.  Rotation was to 
15, 15, and 10 degrees on the right and to 15, 15, and 15 on 
the left.  Muscle testing revealed decreased muscle strength 
of 4/5 in the left great toe flexor, other toe flexors and 
plantar flexors of the ankle on the left, compared to 5/5 
strength on the right.  Achilles tendon reflex was decreased 
on the left, and patella tendon reflexes were only +/- 
bilaterally.  There was decreased sensation in the left foot, 
leg and posterior thigh as well as the gluteal area.  There 
was no muscle atrophy.  Straight leg raising was negative 
bilaterally and Patrick test was also negative.  There was 
tenderness along the sciatic nerve on the left and tenderness 
sat the left superior gluteal nerve.  There was no muscle 
atrophy of the gluteus maximus bilaterally.  Examination of 
the spine revealed tenderness at the L3, 4, and 5 spinous 
process area.  There was no tenderness above that area.  
There was slight tenderness at the sacroiliac joint on the 
left.  An X-ray of the lumbar spine revealed very mild 
scoliosis and very mild degenerative joint disease of the 
lower thoracic spine.  There was no abnormality at and around 
L5.  The examiner felt that the veteran's case was unclear 
and indicated that he would further review his claims folder.

In an undated addendum, the examiner noted that although the 
veteran did not have muscle atrophy, the Achilles tendon 
reflex, muscle strength and sensory in the S1 dermatome was 
abnormal.  He indicated that he would order an EMG to rule 
out left S1 radiculopathy.

A further addendum notes that an EMG was conducted and that 
the result was negative.  Specifically, the examiner noted 
that there was no evidence of radiculopathy and that the 
nerve conduction test was normal.  He therefore concluded 
that there was no evidence of L5 spine abnormality.  He 
pointed out that although the veteran has complained of 
numbness, weakness and pain in the left, there is no 
objective evidence of pathology to explain his complaints, 
and that mild degenerative joint disease of the spine at age 
42 was physiological.  Regarding employability, the examiner 
indicated that due to the significant side effects from pain 
medications, the veteran's cognition was decreased and that 
manual labor or desk work were not suitable.  He did 
indicated that light manual labor was possible, but that due 
to use of narcotics and pain medications, the potential for 
employment was very limited.

A VA social and industrial survey was completed in May 2004.  
The social worker indicated that she had met with the veteran 
three times to complete the survey.  The veteran walked with 
a cane and presented with a flat affect.  He could not sit 
comfortably and shifted his body several times over the 
course of the interview.  He reported that he injured his 
back in 1989 when he fell on ice.  He expressed his belief 
that his life changed dramatically after his injury, and 
admitted to being angry and short-tempered due to pain.  He 
endorsed feelings of uselessness.  Although he tried to find 
work after his discharge from service, he could not because 
of his physical limitations.  He did find work as a bus 
driver but was fired because he could not pass a Department 
of Transportation physical examination.  Emotionally, he 
endorsed periods of sadness and anger, and stated that he 
tried not to think and slept during he day.  Physically, the 
veteran indicated that he was sleepy much of the time due to 
his medications, and that his concentration was also affected 
by the medications.  He opined that his world was completely 
ruined by the injury and his lack of ability to find work.  
He had gone to a six-county job consortium but was unable to 
find work due to his back disability.  He could not find work 
because he needed a physician's release and could not obtain 
one.  His only income was his VA disability benefits.  He was 
unable to identify any meaningful activities or any 
substantial support system.  He appeared depressed but did 
not seem to connect his medical situation to his mental and 
emotional needs.  

The social worker noted that overall, the veteran seemed to 
have significant pain and appeared depressed secondary to his 
medical condition.  She also noted that the veteran was 
unkempt.  She concluded that it was unlikely that anyone 
would want to hire him not only because of his physical 
limitations but also because of his presentation.  She 
pointed out that people with flat affect and grooming needs 
did not generally have positive first impressions.

Analysis

Evaluation of the Back

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised, effective 
September 26, 2003.  68 Fed. Reg. 51,454 (August 27, 2003).  
This change revises the spine criteria to "ensure that it 
uses current medical terminology and unambiguous criteria, 
and [to ensure] that it reflects medical advances that have 
occurred since the last review."  In addition to renumbering 
the diagnostic codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities, with the 
possible exception of intervertebral disc syndrome (IVDS), 
are to be rated under.  See also 67 Fed. Reg. 54,345 (August 
22, 2002), effective September 23, 2002 ("Interim" IVDS 
regulations, providing 2 prong test for evaluating IVDS based 
either on acute or chronic symptomatology picture, replaced 
by 68 Fed. Reg. 51,454, providing different 2 prong test).  
Because the veteran has never been diagnosed with IVDS, and 
because his neurological examination was repeatedly negative, 
the interim regulations at 67 Fed. Reg. 54,345 are not for 
consideration in the instant case.
Prior to the regulatory changes, Diagnostic Code 5295 
provided for a 10 percent rating for characteristic pain on 
motion.  A 20 percent evaluation was assigned for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  A 40 
percent rating was the maximum schedular rating available 
under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

Subsequently, effective September 26, 2003, under the revised 
criteria for spinal disabilities:
	With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

	Unfavorable ankylosis of the entire spine			
	100

	Unfavorable ankylosis of the entire thoracolumbar spine
	50

	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion 
	of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of 
	the entire thoracolumbar spine					40

	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable 
	ankylosis of the entire cervical spine			
	30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not 	greater than 60 degrees; or, forward 
flexion of the cervical spine greater 	than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of 	motion of the thoracolumbar spine not greater than 
120 degrees; or, the 	combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis				
				20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height								
	10
Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, General Rating formula for Diagnostic 
Codes 5235-5243.

Having carefully reviewed the evidence of record pertaining 
to the veteran's back disability, the Board concludes that a 
rating in excess of the currently assigned 40 percent is not 
warranted.  Under the rating criteria effective prior to 
September 26, 2003, there is no objective evidence of 
intervertebral disc syndrome which would allow a higher 
evaluation under that diagnostic code.  Moreover, there is no 
evidence of ankylosis of the veteran's spine.  In fact, the 
April 2004 VA examiner noted although Achilles tendon reflex, 
muscle strength and sensory in the S1 dermatome were 
abnormal, a subsequent EMG ruled out radiculopathy, and the 
examiner concluded that there was no objective evidence of 
pathology to explain the veteran's complaints.

Similarly, considering the veteran's lumbar spine disability 
under the criteria that became effective September 26, 2003, 
he does not meet the criteria for a rating in excess of 40 
percent since the evidence does not show favorable or 
unfavorable ankylosis of the entire thoracolumbar spine, or 
flexion of the thoracolumbar spine to 30 degrees or less.   
38 C.F.R. § 4.71a (2004).

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45. However, while the examination 
reports have shown complaints of pain, these complaints of 
pain do not warrant a rating in excess of 40 percent under 38 
C.F.R. §§ 4.40 and 4.45 because the examination findings did 
not substantiate additional range of motion losses in the 
lumbosacral spine, due to pain attributable to the service-
connected disability, on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination.  
In fact, the most recent VA examination revealed essentially 
unchanged ranges of motion on repeated testing.  Notably, the 
only range of motion that was severely limited was extension, 
which was limited to five degrees on three consecutive tests.  
Given the medical findings which do not demonstrate that the 
veteran's low back disability more closely approximates the 
requirements for a rating in excess of 40 percent under 
either the old or new criteria, the Board finds that a 
preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
the lumbar spine caused by complaints of pain.  Accordingly, 
the Board finds that a rating in excess of 40 percent for the 
veteran's lumbosacral strain is not warranted.

Prestabilization Rating

Under the provisions of 38 C.F.R.§ 4.28 a prestabilization 
rating may be assigned from the date of service discharge, in 
lieu of ratings prescribed elsewhere, under the conditions 
stated for disability from any disease or injury.  Under 38 
C.F.R.§ 4.28 an unstabilized condition with severe disability 
such that substantially gainful employment is not feasible or 
advisable will be rated at 100 percent disabling.  An 
unhealed or incompletely healed wound or injury that will 
likely cause a material impairment to employability will be 
rated 50 percent disabling.  Prestabilization ratings are for 
assignment in the immediate post discharge period and will 
continue for a 12 month period.

The record shows that the veteran was hospitalized at a 
military facility for 10 or 11 days following an injury to 
his low back area sustained in March 1989, while he was on 
inactive duty for training.  On admission, tenderness in the 
low back was noted, as was decreased sensation in the left 
leg.  During the hospitalization he was managed 
conservatively with bed rest and medication.  It was reported 
that he responded nicely to this regimen.  At discharge, he 
was told to maintain bed rest as much as possible and to 
refrain from lifting more that 15 to 20 pounds.  (The 
evidence shows that the veteran's employment at that time was 
seasonal in nature and he was unemployed at the time of 
discharge from the hospital.)  

On private evaluation shortly after discharge from the 
hospital, the veteran had trunk mobility within functional 
limits, although muscle spasms were noted and the veteran 
complained of back pain.  He was thereafter seen for regular 
physical therapy sessions for pain and occasional muscle 
spasms.  In April 1989, approximately a month after his 
discharge from the hospital, that he described himself as 70 
percent better.  

The following month the veteran reported that he was 75 
percent better and that his back pain had resolved, although 
pain in the left leg persisted.  That same month, the veteran 
was noted to be engaged in shoveling gravel and to be 
performing work at home.  In early June 1989, it was noted 
that the veteran had struck a chuckhole in the road while 
driving and again strained his back.  Yet, after an 
examination conducted in mid-June 1989 at a military 
facility, it was noted that there was no objective evidence 
of residual disability.  A September 1989 military facility 
outpatient treatment record shows the veteran's report of 
having been "downstate picking fruit" since his last 
appointment.

The above evidence does not show that the veteran had an 
unstabilized back disability or unhealed back injury at the 
time of his discharge from the hospital following his March 
1989 trauma.  It is apparent from the record that the injury 
to his low back was healing nicely at the conclusion of this 
hospitalization, although the veteran was told to take steps 
to limit his activity and restrict his lifting.  Moreover, 
the evidence does not show that he was particularly hindered 
in his ability to perform manual labor in the months 
following his discharge since he was noted to be working at 
home and to be engaged in such manual labor as shoveling 
gravel.  While the physical therapy records pertaining to 
this period do show that the veteran suffered additional pain 
and spasticity as a result of such activities, there is no 
clear indication that such symptoms caused a material 
impairment in the veteran's employability.

While the Physical Evaluation Board concluded that the 
veteran's physical impairment prevented him from carrying out 
his military specialty, it did not intimate that the injury 
had caused a material impairment in the veteran's 
employability.  Therefore, the evidence does not show that 
the veteran was rendered incapable of substantially gainful 
employment or was even materially impaired from performing 
such in the months following the March 1989 back injury 
incurred during the performance of inactive duty for 
training.  Therefore a prestabilization rating for his 
service connected low back disability is not warranted.

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The Board notes that the veteran has a high school education 
and has occupational experience as a mechanic and bus driver.  
Review of the record indicates that he has a service-
connected low back disorder productive of pain and restricted 
function in the low back.  He is clearly no longer suited for 
employment requiring any significant walking, bending, or 
lifting and is therefore precluded from heavy manual labor.  
However, such limitations do not preclude him from more 
sedentary pursuits not requiring great physical activity and 
which would be commensurate with his education and 
occupational experience.  It is true that a physician 
considered the veteran to be unemployable at the time of his 
1991 evaluation, but a subsequent 1995 statement from the 
veteran's chiropractor indicates that he is not precluded 
from sedentary employment.  The physical findings reported on 
the September 1997 VA examination would also not preclude 
such employment.  Additionally, the April 2004 VA examiner 
concluded that light manual labor was possible in light of 
the veteran's physical impairment, and a social worker 
determined in May 2004 that the veteran's presentation also 
played a role in his employability.

The Board has considered the provisions of 38 C.F.R.§ 4.16 
(b), but the evidence does not show that the veteran's 
service connected low back disability renders him incapable 
of employment compatible with his education and occupational 
experience.  Therefore, a total rating for compensation 
purposes based on individual unemployability is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 40 percent for 
the residuals of a low back injury is denied.

Entitlement to a prestabilization rating from the date of 
separation from inactive duty training in March 1989 is 
denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


